THE heirs of Sweny filed a bill in chancery against the administratrix and the heirs of Ferguson. The bill states that Ferguson, deceased, was the administrator of the estate of the complainants’ father; that he sold the property which came into his hands as administrator for a large amount, the most of which he converted to his own use; and that his estate is insolvent. It further states that Ferguson, in his life-time, conveyed a certain tract of land to his son, one of the defendants, for the purpose of defrauding the complainants. The prayer of the bill is, that a decree be rendered for the amount of the *130complainants’ claim, and that the land so fraudulently conveyed be sold to satisfy the same. The bill was taken pm cmfesso.
The Court, on examination of the bill, allegations, and proofs, decreed that the defendants should pay to the complainants the sum of 491 dollars; and, if the same were not paid on sen-vice of a copy of the decree, the land should be sold, &c.